Per Curiam.
We think the action against these defendants is not based on the theory that they are responsible for the torts of their seamen upon the principle of respondeat superior, but upon the ground that in the particular case they were negligent in the employment of the crew and in other respects. In other words, the *428gravamen of the complaint is negligence and not assault and battery. The City Court has no jurisdiction of such an action where a judgment in excess of $3,000 is demanded. (New York City Court Act, §§ 16, 17.)
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to amend within six days after service of order entered hereon on payment of said costs and disbursements.
All concur; present, Lydon, Levy and Fbankenthaleb, JJ.